UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6441


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRENCE J. WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Leonie M. Brinkema, District
Judge. (3:01-cr-00190-LMB-1)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence J. White, Appellant Pro Se. John Staige Davis, V,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terrence J. White appeals the district court’s order

denying his motion for writ of audita querela.       We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        United States v.

White, No. 3:01-cr-00190-LMB-1 (E.D. Va. Feb. 18, 2009).            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2